Per Curiam,
By articles of March 14, 1902, plaintiffs agreed to convey to defendant a title in fee simple to a lot on Allegheny street in the borough of Bellefonte. The lot in question had been devised to Harriett M. Pifer by her father,- George Livingston, by his will dated June 27, 1872. The fourth clause of the will contains this devise as follows:
“ I will and devise to my daughter Harriet M. Pifer the house and lot on Allegheny Street in Bellefonte (formerly my mansion house), for and during her natural life, and at her death I devise and bequeath the same unto her children or issue in fee simple.”
What estate did the daughter take under this devise? We concede that generally the words child and children prima facie are words of purchase and not of limitation. See the many cases cited in Guthrie’s Appeal, 37 Pa. 9. But if the remainder even where these words are used, is to go to the general or lineal heirs as pointed out by law, they are synonymous with ‘.‘heirs of the body,” and by analogy to the rule in Shelley’s Case, the estate for life in the first taker is enlarged into a fee or into an estate tail by implication. Here the devise at the daughter’s death is to her children or issue in fee simple, precisely as if he had said to my daughter and the heirs of her body, the very ones the law pointed out as the general or lineal heirs of the first taker. See Potts’s Appeal 30 Pa. 168, and the many cases cited by Agnew, J., in Yarnall’s Appeal, 70 *619Pa. 385. In Haldeman v. Haldeman, 40 Pa. 29, and Simpson v. Reed, 205 Pa. 53, almost identically the same language constitutes the devise as here and they were held to be words of limitation.
We think under this devise the plaintiff Harriett M. Pifer took an estate in fee tail general, which the statute of 1855 resolves into an estate in fee simple in her. The judgment of the court below is affirmed.